Order unanimously reversed, without costs of this appeal to either party and motion for leave to serve an amended answer granted, said amended answer to be served within 20 days after service of a copy of the order entered herein upon the attorney for the defendant-appellant. Memorandum: In the exercise of proper discretion the motion for leave to serve an amended answer should have been granted. The affidavits show a factual situation which should have prompted the granting of leave. “ Leave [to amend] shall be freely given ”. (CPLR 3025, subd. [b].) (Appeal from order of Erie Special Term denying motion of defendant for leave to serve an amended answer.) Present — Williams, P. J., Bastow, Goldman, Henry and Del Vecehio, JJ.